Citation Nr: 0840626	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-26 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia and 
patellafemoral syndrome, left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for chondromalacia and 
patellafemoral syndrome, right knee, currently evaluated as 
10 percent disabling.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to an effective date earlier than August 19, 
2005, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from April 1986 to 
March 1990.
	
This appeal to the Board of Veterans' Appeals (Board) arises 
from February and July 2006 rating decisions by the RO.  In 
February 2006, the RO denied increased ratings for bilateral 
knee disabilities, and service connection for hearing loss 
and tinnitus.  The veteran filed a notice of disagreement 
(NOD) in March 2006.  In a July 2006 rating decision, the RO 
granted service connection for tinnitus and assigned a 10 
percent rating effective August 19, 2005.  Also in July 2006, 
the RO issued a statement of the case (SOC) continuing to 
deny increased ratings for bilateral knee disabilities and 
service connection for hearing loss.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in August 2006.  In October 2006, the 
veteran filed an NOD with respect to the effective date 
assigned for the grant of service connection for tinnitus, 
and the RO issued an SOC in February 2007.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2007.


FINDINGS OF FACT

1.  The veteran's bilateral knee conditions are manifested by 
no more than slight recurrent subluxation or lateral 
instability.  

2.  The most probative, competent medical evidence of record 
indicates the veteran has bilateral arthritis of the knees; 
at worst, since filing his claims for increased ratings, 
range of motion in the right knee has been limited to 
136 degrees of flexion and range of motion in the left knee 
has been limited to 130 degrees of flexion with painful 
motion.

3.  Competent and persuasive evidence establishes that the 
veteran does not have hearing loss to an extent recognized as 
a disability for VA purposes.

4.  The veteran's original claim for service connection for 
tinnitus was received on August 19, 2005, entitlement to 
service connection arose prior to that date.


CONCLUSIONS OF LAW

1.  The criteria are not met for ratings higher than 10 
percent for recurrent subluxation or lateral instability of 
the left and right knees.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5257 (2008).  

2.  The criteria for separate, 10 percent ratings for 
arthritis with limitation of flexion of the left and right 
knees have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
DCs 5003, 5260 (2008).

3.  The veteran does not have sufficient hearing loss to 
establish entitlement to VA compensation benefits.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.385 (2008).

4.  The criteria are not met for an effective date earlier 
than August 19, 2005, for the grant of service connection for 
tinnitus.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.157, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board is also aware of the recent decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
applicable to claims for increased ratings.

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim:  (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id.; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, an October 2005 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for service connection 
for hearing loss and tinnitus (as it then was) and the claims 
for increased ratings for bilateral knee disabilities, as 
well as what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.  An April 2006 letter provided the veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  Thus, even though service connection was 
subsequently granted for tinnitus and the claim became one 
for an earlier effective date, the veteran has been informed 
of the evidence needed to establish an earlier effective 
date.  Moreover, the veteran's written statements reflect 
that he understands the evidence required to establish an 
earlier effective date for the grant of service connection 
for tinnitus.  Consequently, any error in this regard was 
"cured by actual knowledge on the part of the claimant."  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

With respect to the claims for increased ratings for 
bilateral knee disabilities, the July 2006 SOC and a June 
2008 letter set forth the criteria for higher ratings.  The 
April 2006 and June 2008 post-rating letters also explained 
how disability ratings are determined, by applying the rating 
schedule, and specifically stated that VA would consider the 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment and daily life.  The letters also provided 
examples of the types of medical and lay evidence that the 
veteran could submit or ask VA to obtain that would be 
relevant to establishing entitlement to increased 
compensation.  The Board finds that these letters satisfied 
the notice requirements of Vazquez-Flores.  

The February and July 2006 RO rating decisions reflect the 
RO's initial adjudication of the claims after issuance of the 
October 2005 and April 2006 letters, respectively.  After 
issuance of the June 2008 letter, and opportunity for the 
veteran to respond, the July 2008 SSOC reflects 
readjudication of the claims.  Hence, the veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records (STRs); VA outpatient 
treatment records; private medical records from Brooks Family 
Practice Clinic, Dr. Levy, and Excel Occupational Clinics; 
and the reports of June and July 2006, August 2007, and 
January 2008 VA examinations.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


Increased Ratings for Bilateral Knee Disabilities

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2008).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The veteran's service-connected bilateral chondromalacia and 
patellafemoral syndrome have been evaluated as 10 percent 
disabling for each extremity under DC 5257, recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a (2008).  The criteria under DC 5257 provide for 10, 20, 
or 30 percent ratings for slight, moderate, or severe 
recurrent subluxation or lateral instability, respectively.   

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified 
that for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 
Fed. Reg. 56,704 (1998).  For disabilities evaluated on the 
basis of limitation of motion, VA is required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997); 38 C.F.R. § 4.59 (2008).  

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Limited range of motion for the knee is evaluated using the 
criteria under DC 5260 (for flexion) and DC 5261 (for 
extension).  Recurrent subluxation or lateral instability of 
the knee is separately rated under DC 5257.  See 38 C.F.R. § 
4.71a.  

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; 30 degrees-20 percent; 45 degrees-10 percent; 
and 60 degrees-0 percent.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; 30 degrees-40 percent; 20 degrees-30 percent; 
15 degrees-20 percent; 10 degrees-10 percent; and 5 degrees-0 
percent.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2008).

During service, the veteran was diagnosed with bilateral 
patellar chondromalacia.  He underwent arthroscopic surgery 
with patella debridement and synovial resection of the left 
knee in December 1989.  Post service, a May 1990 VA 
examination revealed some laxity of the patella bilaterally 
with full range of motion.  In a July 1990 rating decision, 
the RO granted service connection for bilateral 
chondromalacia and patellofemoral syndrome and assigned 10 
percent ratings for each extremity.  

In August 2005, the veteran filed claims for increased 
ratings for bilateral knee disabilities, requesting higher, 
20 percent ratings for each extremity.  As will be discussed 
in greater detail below, the Board finds that higher, 20 
percent ratings are not warranted under DC 5257, but separate 
10 percent ratings are warranted for arthritis of each knee.  

A November 2005 VA magnetic resonance imagining (MRI) of the 
right knee revealed focal grade IV chondromalacia at the 
junction of the medial and lateral patellar facet without 
unstable fracture, small joint effusion, small Baker's cyst, 
and mild subchondral sclerosis within the medial femoral 
condyle, which was noted might be a manifestation of 
osteoarthritis or remote trauma.  The medical collateral 
ligament (MCL) and anterior and posterior cruciate ligaments 
(ACL and PCL) were all intact and there was no evidence of a 
meniscus tear.  The MRI of the left knee revealed irregular 
ossification in the distal patellar tendon, which was noted 
might represent a remote avulsion or Osgood Schlatter's 
disease, small joint effusion, grade IV chondromalacia of the 
medial femoral condyle without unstable fracture, and grade 
III and grade IV chondromalacia of the medial patellar facet.  
There was no meniscal tear or cruciate ligament injury and 
the MCL, ACL and PCL were intact.  

A November 2005 VA outpatient treatment record notes that the 
veteran was introduced to different types of knee braces that 
control patella tracking and was referred for physical 
therapy.  

A May 2006 record from Brooks Family Practice Clinics 
indicates the veteran had a slow gait with a mild limp 
favoring his right side.  Active range of motion of the knees 
was within normal limits but with significant pain at the 
endpoints.  The right knee showed positive valgus stress to 
the medial ligament and positive patellar grind and crepitus 
on range of motion.  There was retropatellar edema, however, 
the ligaments appeared intact.  There were similar findings 
for the left knee except no mention of positive valgus 
stress.  The diagnosis was progressive arthritic degenerative 
conditions of the knees bilaterally.  

The report of the July 2006 VA examination indicates range of 
motion was from 0 degrees of extension to 140 degrees of 
flexion with pain from 130 to 140 degrees, bilaterally.  
Patella grind test was positive and there was tenderness in 
the parapatellar region on the undersurfaces of the patellar 
facets.  There was no effusion or instability to varus/valgus 
stress.  

A May 2007 record from Brooks Family Practice Clinics 
indicates similar findings as those in May 2006.  It was 
noted that the veteran continued to wear knee braces with 
patellar tracking stability.  Diagnoses also included left 
knee patellofemoral arthritis and right knee post-traumatic 
arthritis.  

The report of the August 2007 VA examination indicates range 
of motion of the right knee was from 0 degrees of extension 
to 136 degrees of flexion both pre- and post-repetitive 
testing.  Range of motion of the left knee was from 0 degrees 
of extension to 140 degrees of flexion pre-repetitive 
testing, and to 130 degrees post-repetitive testing.  There 
was no apparent pain, weakness, fatigability or loss of 
coordination during repetitive testing.   X-rays of the knees 
revealed no fractures or dislocations.  Joint spaces were 
maintained without effusions or chondrocalcinosis.  The bony 
densities were unremarkable.

An October 2007 record from Brooks Family Practice Clinics 
indicates similar findings as those in May 2006 and May 2007.  
McMurray's test was noted to be positive for the right knee.

A November 2007 letter from Dr. Werner, a physician at Excel 
Occupational Clinics, indicates the veteran had lateral 
instability of the knees and positive patellar grind tests, 
bilaterally.  The anterior drawer tests were positive with 
laxity, bilaterally.  

In December 2007, the RO referred the claim for a VA 
examination to determine whether there was any knee laxity, 
and, if so, the degree of impairment - mild, moderate, or 
severe.  The report of the January 2008 VA examination 
indicates there was no instability to varus/valgus stress 
tests - indicating the lateral collateral ligament (LCL) and 
MCL were intact.  The VA examiner stated there was no 
ligamentous instability or laxity.  

A January 2008 letter from Dr. Massey, a private physician at 
the Excel Occupational Clinics, indicates there was positive 
patellar grind tests with crepitus while performing 
McMurray's testing, bilaterally.  The doctor also noted 
positive lateral instability of the knees and a positive 
anterior drawer test with laxity, bilaterally.  The doctor 
said that October 2007 X-rays revealed a decrease in joint 
space bilaterally, right greater than left, and abnormal 
lateral patellar tracking, right greater than left. 

To warrant a higher, 20 percent rating under DC 5257, the 
evidence must show moderate recurrent subluxation or lateral 
instability.  In this case, the evidence does not indicate 
this disability is any more than slight.  There is, in fact, 
some discrepancy as to whether the veteran even has 
subluxation or lateral instability of the knees.  The VA 
examinations noted no lateral instability, but VA outpatient 
treatment records indicate the veteran wore braces on both 
legs to stabilize the patella of each knee.  Furthermore, 
private medical records note lateral instability, but are 
inconsistent with regards to the ligaments affected.  
Overall, given this discrepancy, a 10 percent rating, but no 
higher, is warranted for slight recurrent subluxation or 
lateral instability.  

The Board, however, does find that the weight of the evidence 
indicates the veteran has bilateral knee arthritis related to 
his service-connected chondromalacia.  While the August 2007 
X-ray did not reveal arthritis, the November 2005 MRI of the 
right knee revealed a medial femoral condyle, which was 
thought to be a manifestation of osteoarthritis.  The private 
medical records also note progressive arthritic degenerative 
conditions in each knee.

As mentioned, the veteran is entitled to separate ratings 
under DC 5003 for arthritis.  Under 38 C.F.R. § 4.71a, DC 
5003, degenerative or osteoarthritis, when established by X-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.    

Here, the evidence indicates the veteran has limitation of 
flexion in both knees with painful motion, but not to a 
compensable degree.  At most, with repetitive testing, 
flexion has been limited to 136 degrees in the right knee and 
130 degrees in the left knee.  To warrant a compensable 
rating under DC 5260, flexion must be limited to 45 degrees.  
But since there is evidence of arthritis, under DC 5003, a 
separate 10 percent rating is warranted for each knee.  There 
is no evidence of limitation of extension, so a separate 
rating is not warranted for this.

In sum, increased ratings are not warranted for bilateral 
recurrent subluxation or lateral instability of the knees 
under DC 5257.  However, resolving all reasonable doubt in 
the veteran's favor, separate 10 percent ratings are granted 
for bilateral knee arthritis under DC 5003.  See 38 U.S.C.A. 
§ 5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Service Connection for Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran asserts that his current bilateral hearing loss 
is the result of acoustic trauma from jet engines during his 
service with the Air Force.  The veteran's DD-214 reflects 
that his military occupational specialty (MOS) was law 
enforcement specialist and he has stated that his duties 
included walking flight lines with a K-9 unit.  

The veteran's STRs are unremarkable for hearing loss or 
tinnitus.  The report of the veteran's September 1985 
enlistment physical indicates bilateral hearing was within 
normal limits.  On audiometric testing, the veteran's pure 
tone thresholds, in decibels, were as follows (in 
International Standards Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
15
0
5
5
Left
15
5
5
15
15

The report of a July 1989 audiological evaluation given 
several months prior to discharge also indicates bilateral 
hearing was within normal limits.  On audiometric testing, 
the veteran's pure tone thresholds, in decibels, were as 
follows (in International Standards Organization (ISO) 
units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
15
5
0
0
Left
15
15
10
20
20

The above-cited evidence clearly indicates that no hearing 
loss was shown in service.  The Board notes that the absence 
of in-service evidence of a hearing loss disability is not 
fatal to a claim for service connection.  See Ledford v. 
Derwinski, 
3 Vet. App. 87, 89 (1992).  Competent evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

On November 1994 audiometric testing, the veteran's pure tone 
thresholds, in decibels, were as follows (in International 
Standards Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
0
0
0
0
0
Left
0
0
0
5
5


Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The examiner noted that auditory 
thresholds were well within normal limits at all test 
frequencies.  

On June 2006 audiometric testing, the veteran's pure tone 
thresholds, in decibels, were as follows (in International 
Standards Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
0
10
0
0
10
Left
0
5
5
10
15


Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The examiner noted that hearing was 
within normal limits.  

The above-cited testing results do not establish a current 
hearing loss disability as defined by 38 C.F.R. § 3.385, as 
the auditory thresholds were not 40 decibels or greater at 
any of the frequencies, the auditory thresholds at the 
minimum three of the frequencies were not 26 decibels or 
greater, and the Maryland CNC speech recognition scores were 
greater than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, 
neither the veteran nor his representative has presented or 
identified existing audiometric testing results that meet the 
requirements of that regulation for hearing loss.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1131.  Thus, where, as here, competent and persuasive 
medical evidence establishes that the veteran does not have a 
hearing loss disability for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
claim for service connection for hearing loss must be denied 
because the first essential criterion for a grant of service 
connection-competent evidence of the currently-claimed 
disability-has not been met.

For all the foregoing reasons, the claim for service 
connection for hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


Earlier Effective Date for the Grant of 
Service Connection for Tinnitus

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of service connection and 
compensation will be the day following the date of separation 
from service or the date entitlement arose, if the claim is 
received by VA within one year after separation from service; 
otherwise, the effective date will be the date VA receives 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) 
(2008); see also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. 
§ 5101 (West 2002); 38 C.F.R. § 3.151(a) (2008).  All claims 
for benefits filed with the VA, formal or informal, must be 
in writing.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 
1999).

The veteran contends that the effective date for the grant of 
service connection for tinnitus should be the date of a May 
1990 VA examination.  As will be discussed in greater detail 
below, the Board finds that the earliest effective date 
assignable by law is August 19, 2005, the date his claim for 
service connection for tinnitus was received by the RO.  

The veteran's service treatment records are unremarkable for 
any complaint, diagnosis, or treatment for tinnitus.  

After separating from service, the veteran filed a claim for 
service connection for a bilateral knee disability, but did 
not mention any problems with tinnitus.  The report of a May 
1990 VA examination indicates the veteran had a history of 
external otitis in March and April 1990, but that the 
condition had resolved.  There were no complaints of 
tinnitus.  

In a May 1990 rating decision, the RO granted service 
connection for a bilateral knee condition and otitis externa, 
bilateral.  

VA treatment records indicate the veteran was seen in 
February 1994 for cold symptoms and pain in his right ear.  
He was referred for an audiological evaluation.  A December 
1994 record notes the veteran had right-sided tinnitus and 
that right acoustic reflexes were absent.  A May 1995 record 
also notes tinnitus of questionable etiology.  

In May 1995, the veteran filed a claim for an increased 
rating for his "service-connected auditory canal disease."  
He also stated that he had "experienced more hearing 
problems due to this condition."  

In an August 1995 rating decision, the RO denied an increased 
rating for otitis externa and continued the 0 rating (i.e. 
noncompensable) percent.  The veteran did not file an NOD 
with that decision.

The next correspondence received from the veteran was a 
Veteran's Application for Compensation and/or Pension (see VA 
Form 21-526) on August 19, 2005, in which he presented a 
formal claim for service connection for tinnitus.  

In this case, the veteran did not file a claim for service 
connection for tinnitus within one year after separation from 
service.  Therefore, the effective date is the date of 
entitlement or the date of receipt of the claim, whichever is 
later.  The evidence indicates the veteran was diagnosed with 
tinnitus in 1994, but he did not file a claim until August 
2005.  Hence, August 19, 2005, is the earliest possible 
effective date for the grant of service connection for 
tinnitus.

The veteran argues that the May 1995 correspondence, which 
requested an increased rating for otitis externa, was also an 
informal claim for service connection for tinnitus.  He 
argues the effective date should relate back to May 1995.  He 
contends that he should not be penalized because he did not 
know the proper terminology for tinnitus and that it should 
have been sufficient that a VA treatment record showed a 
diagnosis of tinnitus.  

The Board notes that the receipt of medical records cannot be 
construed as an informal claim for benefits.  Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).  The effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence, but on the date that the 
application upon which service connection is eventually 
awarded is received by VA.  Id.  Furthermore, an informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155.  
Here, the May 1995 correspondence indicates the veteran was 
seeking an increased rating for his service-connected otitis 
externa.  He said he had "hearing problems" associated with 
otitis externa, but he did not specify what kind of hearing 
problems he had or that he was seeking service connection 
separately for tinnitus, or alternatively, ringing in the 
ears.  The Board finds that even the most liberal reading of 
the May 1995 correspondence cannot be interpreted as a claim 
for service connection for tinnitus.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998) (noting that the mere presence of 
medical evidence of a condition does not establish an intent 
on the part of the veteran to seek service connection for the 
disability).  

In sum, the Board has considered the doctrine of reasonable 
doubt where applicable, but does not find a basis for an 
effective date earlier than August 19, 2005.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to an increased rating for chondromalacia and 
patellafemoral syndrome, left knee, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased rating for chondromalacia and 
patellafemoral syndrome, right knee, currently evaluated as 
10 percent disabling, is denied.

Entitlement to a separate 10 percent rating for arthritis 
with limitation of flexion of the left knee is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to a separate 10 percent rating for arthritis 
with limitation of flexion of the right knee is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to service connection for hearing loss is denied.

Entitlement to an effective date earlier than August 19, 
2005, for the grant of service connection for tinnitus, is 
denied.


______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


